Citation Nr: 9912637	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for traumatic arthritis 
of the right knee.

3.  Entitlement to service connection for muscular disorder.

4.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO denied service 
connection for low back condition, traumatic arthritis of the 
right knee, muscular disorder, vertigo and brain injury.  The 
veteran subsequently withdrew his appeal on the brain injury 
claim.  


FINDINGS OF FACT

1.  The record does not show competent evidence of a nexus 
between the veteran's current low back condition and a 
disease or injury incurred or aggravated during active 
service.

2.  The record does not show competent evidence of a nexus 
between the veteran's current right knee condition and a 
disease or injury incurred or aggravated during active 
service.

3.  The record does not show competent evidence of a current 
muscular disorder separate from a claimed low back condition.

4.  The record does not show competent evidence of a nexus 
between the veteran's current claimed vertigo and a disease 
or injury incurred or aggravated during active service.

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for low back 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1998).

2.  The veteran's claim for service connection for traumatic 
arthritis of the right knee is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303(d) 
(1998).

3.  The veteran's claim for service connection for muscular 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1998).

4.  The veteran's claim for service connection for vertigo is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the disabilities at issue are the 
result of an automobile accident in October 1971, during his 
active military service.

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim is comprised of three specific elements:  
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  In the absence 
of any one of these three elements, the claim is not 
plausible, and the Board must find that the claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

As the following discussion details, the Board finds that 
each of these claims is no well grounded.  The Court has held 
that, when a claimant fails to submit a well grounded claim 
under 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In this case, the Board finds that this procedural 
consideration has been satisfied.  In particular, the Board 
notes that the September 1996 supplemental statement of the 
case advises the veteran that there is no competent evidence 
that his current disabilities either occurred in or were 
caused by active service.  Moreover, unlike the situation in 
Robinette, he has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make any of his claims well grounded. 

I. Low back condition

As for evidence of a current low back disability, the 
evidence before the Board shows that the veteran's most 
recent orthopedic examination was conducted by VA in December 
1993.  Upon examination, he was found to have moderate 
paraspinal muscle spasm in the thoracic and lumbar spine 
areas.  His range of motion in forward flexion and lateral 
bending was normal, and lower extremity muscle strength was 
5/5.  X-rays of the lumbar spine did not reveal evidence of 
early degenerative changes, while his symptoms were most 
consistent with muscular back pain.  The examiner noted that 
he has no functional limitations and no neurological deficits 
pertaining to his back.  During his February 1999 hearing, 
the veteran stated that certain body movements cause 
recurrent sharp stabbing pains that last up to several days.  
The Board finds that this evidence is sufficient to show that 
the veteran has a current low back strain disability for 
purposes of a well grounded claim.   

The veteran must also show that he incurred or aggravated a 
disease or injury during active service.  The evidence shows 
that the veteran was in a serious motor vehicle accident in 
October 1971 that caused various injuries and required a week 
of hospitalization.  The veteran testified during his hearing 
that as a result of his auto accident he was thrown inside 
his car and landed on the small of his back on the top of his 
car seat, where he remained unconscious until assistance 
arrived.  Medical records from the Clarion Osteopathic 
Community Hospital from October 1971 reveal that the veteran 
complained of, among other things, severe back pain.  Upon 
examination, he was found to have extreme muscular 
contraction in the cervical and upper dorsal spine.  The 
hospital discharge diagnosis for his back was upper dorsal 
sprain.  The veteran's service medical records include a 
March 1974 report of medical examination just prior to 
service separation.  In that report, the veteran complained 
of recurrent back pain since the October 1971 auto accident, 
with pain most severe in the left lumbosacral and right 
thoracic paraspinal areas.  The Board finds that all of this 
evidence suffices to show the incurrence of an inservice back 
injury for purposes of a well grounded claim.  

The third element of a well grounded claim -- a nexus between 
current disability and inservice injury as provided by 
competent medical evidence -- is where the veteran's claim 
for service connection fails.  The record does not contain 
competent medical evidence linking any current mechanical low 
back pain with injury sustained in the October 1971 
automobile accident, or with any other disease or injury 
during service.  The Board finds no competent evidence of a 
causal nexus between his current muscular back pain and his 
1971 auto accident. 

The Board also considers the lay statements submitted in 
September 1996 by the veteran's mother and Mr. [redacted], 
whose brother was in the auto accident with the veteran, in 
support of the veteran's claim.  The Board acknowledges, and 
finds quite credible, the description and details of these 
lay witness accounts of the veteran's disabilities.  However, 
these statements do not provide the requisite causal nexus 
required of a well grounded claim.  The Board is left with 
the veteran's claim, as described in his hearing, and those 
by his mother and Mr. [redacted], that his current back condition 
was caused by his inservice auto accident.  The veteran 
states that he has had no other injuries to his back since 
then.  His mother states the same thing in her letter to VA.  
However, the Board cannot rely on the veteran's or other lay 
witness's assessment of the etiology of his current back 
problems.  The record does not show that the veteran, his 
mother or Mr. [redacted] is a medical professional or has the 
training and expertise that would qualify him or her to 
provide opinions on clinical findings regarding the etiology 
of the veteran's current back condition, or its relationship 
to service.  That medical opinion must come from a competent 
medical authority following review of the veteran's case.  
Consequently, the veteran's statements do not constitute 
competent medical evidence for the purposes of rendering his 
claims well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Accordingly, the Board concludes that the veteran has not 
presented a well grounded claim.    
        
II. Traumatic arthritis of the right knee

The Board finds that there is sufficient evidence to support 
a claim of some current right knee disability, although not 
for traumatic arthritis.  The December 1993 VA examination 
report indicates that the veteran complained of sore and 
swollen knees that he attributed to his 1971 auto accident.  
Upon examination, his right knee showed some lateral knee 
pain in the suprapatellar region and palpable plica that was 
tender to palpation.  His knee showed no anterior or 
posterior medial lateral instability and no patella 
dysfunction.  The right knee symptoms were consistent with 
plica or small synovial fold in the knee joint, with no other 
functional limitation.  The examination report states that no 
X-rays of the right knee are needed at this time.  During his 
hearing, the veteran states that his knee locks after 
prolonged sitting, and hurts after 1/4 mile walks.  He stated 
that his knee feels like it is hyperextended, and that he has 
pain, swelling and effusion in the knee.  Based on this 
evidence, the Board finds that the veteran has provided 
sufficient evidence, for purposes of a well grounded claim, 
of a current right knee disability, although not for 
traumatic arthritis.   

The veteran has also satisfied the requirement of an 
inservice incurred or aggravated injury to his right knee.  
The October 1971 inpatient treatment records from the Clarion 
Osteopathic Community Hospital do not show evidence of a 
right knee injury as a result of the veteran's auto accident.  
However, the service medical records, specifically the March 
1974 separation examination report, shows that the veteran 
complained of his knee locking occasionally in 1971.  The 
report states that this condition was resolved with no 
problems since that time.  The clinical evaluation from this 
examination revealed no pain on palpation or motion, and no 
ligamentous instability.  The Board finds that there is at 
least sufficient evidence of an inservice right knee 
condition to satisfy this element of a well grounded claim.  

The Board does not find evidence of a nexus between the 
veteran's inservice knee condition and his current right knee 
disability.  His service separation physical reveals that his 
in-service knee condition was acute and transitory, with no 
residuals at the time of separation.  There is no medical 
opinion linking a current right knee disability to an in-
service injury.  The Board is left in a similar position to 
that regarding the veteran's back disability claim.  The 
veteran's statements, and those of his mother and Mr. [redacted], 
are the only basis for connecting his current right knee 
condition to his active service.  Since none of these sources 
provides a competent medical basis for causally connecting 
his current and inservice knee conditions, the Board must 
find that this claim is not well grounded.  See Espiritu, 
Grottveit, supra.     

III. Muscular disorder

The Board considers evidence of a muscular disorder and finds 
that there is insufficient evidence of a current disability 
separate and apart from the veteran's claimed back 
disability.  During his hearing, the veteran stated that he 
suffers from muscle cramps in his lower and middle back, 
caused by bending over too much.  He testified that these 
cramps start out as a sharp pain that causes him to walk 
awkwardly to avoid further pain.  He described how he 
sometimes has to get out of bed by rolling onto the floor on 
his knees and then slowly working his way to an upright 
position.  Upon questioning during the hearing, the veteran 
stated that this condition is actually part of his claimed 
low back disorder.  Based on this evidence, and no further 
evidence of any other muscular disorder, the Board finds that 
the veteran has not satisfied his duty to show that he has a 
current muscular disability unrelated to his low back claim.  
Therefore, the Board finds that this claim is not well 
grounded.  

IV. Vertigo

As for evidence of a current vertigo disability, the veteran 
stated during his December 1993 VA examination that he is 
always dizzy, with daily balance  and motion sensitivity 
problems.  His motor examination was 5/5 in all groups.  He 
was diagnosed with giddiness /vertigo and motion sensitivity.  
During his hearing, the veteran stated that he gets dizzy on 
ladders and rooftops, as well as while driving.  He further 
stated that he will start to fall or feel like falling while 
in this condition, and that these symptoms occur 7-8 times a 
week.  The Board finds that the veteran has provided 
sufficient evidence of a current disability for purposes of a 
well grounded claim.      

The veteran has also provided sufficient evidence of an 
inservice injury relative to his vertigo claim.  The October 
1971 Clarion Osteopathic Community Hospital records show that 
as part of his injuries from the automobile accident, the 
veteran sustained a contusion to the head, and a cerebral 
concussion.  His service separation physical noted complaints 
of dizziness at times associated with quick changes of 
position that were transient in nature from the time of his 
1971 auto accident.  The Board finds that this is sufficient 
evidence of an inservice injury for purposes of a well-
grounded claim.  

Again, however, the Board finds that there is no competent 
medical evidence of a nexus between any current vertigo 
condition and any in-service injury.  As with his service 
connection claims for a low back condition and right knee 
condition, the Board has only the veteran's assertions that 
his current vertigo condition is related to service.  The 
Board points out that the December 1993 vertigo diagnosis by 
a VA neurologist states that this condition is related 
historically, according to the veteran, to his inservice head 
injury.  No competent medical authority has provided an 
opinion that supports this causal nexus.  Therefore, the 
Board finds that this claim does not satisfy the elements of 
a well grounded claim.


ORDER

Entitlement to service connection for a low back condition is 
denied. 

Entitlement to service connection for traumatic arthritis of 
the right knee is denied. 

Entitlement to service connection for muscular disorder is 
denied. 

Entitlement to service connection for vertigo is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

